Title: John A. Graham to James Madison, 25 July 1828
From: Graham, John
To: Madison, James


                        
                            
                                Sir, 
                            
                            
                                
                                    New York
                                
                                 July 25. 1828.
                            
                        
                        
                        Permit me the honor of presenting herewith a small volume entitled "Graham’s
                            Junius" as a token of my great respect for your worth and talents.
                        Should my lucubrations meet with the approbation of, or, give the least pleasure to Mr Madison, it would
                            afford me the highest gratification.
                        Be assured my prayer to God, is, that you and yours may long enjoy health and happiness, without a Sigh, and
                            that a tear may never fall upon your cheeks. I have the honor to remain with profound respect and Esteem Your most obt.
                            Humble Servt.
                        
                        
                            
                                John A. Graham
                            
                        
                    